Case 19-82798-CRJ11   Doc 78     Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                               Document      Page 1 of 14
Case 19-82798-CRJ11   Doc 78     Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                               Document      Page 2 of 14
Case 19-82798-CRJ11   Doc 78     Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                               Document      Page 3 of 14
Case 19-82798-CRJ11   Doc 78     Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                               Document      Page 4 of 14
Case 19-82798-CRJ11   Doc 78     Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                               Document      Page 5 of 14
Case 19-82798-CRJ11   Doc 78     Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                               Document      Page 6 of 14
Case 19-82798-CRJ11   Doc 78     Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                               Document      Page 7 of 14
Case 19-82798-CRJ11   Doc 78     Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                               Document      Page 8 of 14
Case 19-82798-CRJ11   Doc 78     Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                               Document      Page 9 of 14
Case 19-82798-CRJ11   Doc 78 Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                            Document    Page 10 of 14
Case 19-82798-CRJ11   Doc 78 Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                            Document    Page 11 of 14
Case 19-82798-CRJ11   Doc 78 Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                            Document    Page 12 of 14
Case 19-82798-CRJ11   Doc 78 Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                            Document    Page 13 of 14
Case 19-82798-CRJ11   Doc 78 Filed 01/31/20 Entered 01/31/20 09:59:39   Desc Main
                            Document    Page 14 of 14
